Citation Nr: 1611748	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neck disorder, to include as secondary to a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1969 to February 1971.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for service connection for a neck disorder.  In July 2008, the Veteran filed a notice of disagreement (NOD); in December 2009, the RO issued a statement of the case (SOC); and in February 2010, a substantive appeal (VA Form 9) was received.

A videoconference hearing before the undersigned was held in January 2012.  A transcript of this hearing has been associated with the claims file.

In March 2012, the Board remanded this claim for further development.  Following this additional development, supplemental statements of the case (SSOC) were issued in April 2013 and February 2014.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2012 VA Form 21-4138 ("I am not employable outside of self-employment and am unable to work daily.")  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Veteran seeks entitlement to service connection for a neck disorder, claiming that his current neck diagnoses are related to his service-connected back disability and related in-service fall.  See January 2012 Board Hearing Transcript ("the back injury has also affected my neck...it's causing my neck problem...when I fell out of the chopper...I was kind of bent over my backpack."); see also December 2012 VA Form 21-4138 ("I began to suffer neck problems concurrent with my back problems...as soon as 1970").

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the above, the Veteran was afforded a VA examination in April 2013 to address the issue of service connection on both a direct and secondary basis, with regard to the Veteran's service-connected lower back disability.  See April 2013 VA examination.  Following an in-person examination and a review of the claims file, the examiner identified a current diagnosis of degenerative disc disease (DDD) of the cervical spine, but opined that she could not provide the requested etiological opinion concerning the relationship of this disease to the Veteran's service-connected lower back disability without resorting to speculation.  Id.  Specifically, the examiner stated that it was "impossible" to provide an opinion regarding whether the Veteran's cervical spine disorder has been permanently worsened beyond normal progression/ aggravated by the Veteran's lower back disability.  Id.  The examiner explained that while the Veteran's DDD was "certainly a progressive disease," she is unable to say what "normal progression" is or how "fast or slow" the disorder will progress because to determine so would cause her to resort to "mere speculation."  Id.  

The Board acknowledges that the examiner found that she was unable to opine about the effect of the Veteran's service-connected disability on his neck disorder without resorting to speculation.  The Board notes that it is permitted to rely upon a medical examiner's conclusion that an etiology opinion would be speculative as long as "the inability to render a requested opinion is adequately explained" and the examiner has "done all that reasonably should be done to become informed about a case."  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Here, the April 2013 examiner merely states that determining the progression of the Veteran's DDD is "impossible," despite it being an admittedly progressive disease.  As no further explanation as to why it would be "impossible" to determine the impact of the Veteran's service-connected disability on this "progressive disease," the Board finds that the opinion is insufficient without additional explanation or comment under the holding in Jones.  Therefore, a new VA addendum opinion addressing the secondary relationship of the Veteran's service-connected disability to his claimed neck disorder is necessary.

Additionally, the AOJ attempted to obtain outstanding medical treatment records as a result of the March 2012 Board remand.  In an August 2014 Authorization and Consent form, the Veteran identified that he has been treated for his "broken back and neck problems" at multiple medical institutions, including the Chalmers P. Wylie AV Ambulatory Care Center.  See August 2014 VA Form 21-4142 ("approx 2008 - present...broken back and neck problems"); see also September 2014 Veteran correspondence ("I had also indicated that I had recent therapy on my back and neck at the Chalmers P. Wylie Ambulatory Center.")  While records from the other facilities identified in the August 2014 medical authorization have been obtained and associated with the claims file, material from Chalmers P. Wylie VA Ambulatory Care Center are not included in the medical evidence, nor does the record reflect that subsequent development was conducted for this particular facility.  As such, Chalmers P. Wylie VA Ambulatory Care Center records from January 2008 to the present should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:


1. The AMC/RO should send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the AMC/RO to obtain any additional pertinent evidence not currently of record, to specifically include records from January 2008 to the present from the Chalmers P. Wylie VA Ambulatory Care Center, or any private or VA medical records relating to the claim on appeal that have not yet been associated with the claims file.  The AMC should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit. Associate any records received, including negative responses, with the claims file.
 
2. Obtain an addendum opinion regarding the Veteran's neck disorders.  If deemed necessary by the examiner, afford the Veteran a VA examination for his cervical spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

After the claims file is reviewed, including the review of any newly received material from the Chalmers P. Wylie VA Ambulatory Care Center or any other medical facility obtained as the result of the above-stated directive, the examiner should individually identify all of the Veteran's current cervical spine disorders.  

For each cervical spine disorder identified, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

 a) that any of the identified cervical spine disorders began during service, or are causally or etiologically due to symptoms experienced during service; AND,

b) that any of the cervical spine disorders are proximately due to or aggravated (beyond natural progression) by his service-connected back disability.  In discussing this inquiry, the examiner is directed to understand that the term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the cervical spine disorder (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.

If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3. After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.






The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






